Vacated
and Dismissed and Memorandum Opinion filed January 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00586-CV
____________
 
DUKE ENERGY FIELD SERVICES, LP (now known as DCP
MIDSTREAM, LP) and DCP ASSETS HOLDING, LP, Appellants
 
V.
 
EL PASO PRODUCTION COMPANY LP
(now known as EL PASO E&P COMPANY LP), Appellee
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2006-74349
 

 
MEMORANDUM
OPINION
This is an appeal from a judgment signed April 9, 2009. On
August 6, 2009, this court ordered the parties to mediation. On November 30,
2009, the parties filed a joint motion to extend all deadlines for thirty days
so that they could finalize a settlement agreement. The court granted the
motion and abated the appeal.
On January 21, 2010, the parties filed a joint motion to set
aside and vacate the trial court’s judgment and dismiss the appeal in
accordance with their settlement agreement. See Tex. R. App. P. 42.1. We reinstate the appeal and GRANT
the motion.
Accordingly, we order the judgment signed April 9, 2009, VACATED.
In addition, we order the appeal DISMISSED. We further order that
all costs of court are taxed against the party incurring same. We order that appellants’ surety, Travelers
Casualty and Surety Company of America, is RELEASED from any further
obligation on the supersedeas bond filed by appellants on July 23, 2009.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.